            Case 5:20-cv-05799-LHK Document 191-1 Filed 09/21/20 Page 1 of 4




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    1100 L Street, NW
     Washington, D.C. 20005
9    Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,                Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                     DECLARATION OF
                                                    ALBERT E. FONTENOT, JR.
18
              v.
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28

     DECLARATION OF ALBERT E. FONTENOT, JR.
     Case No. 5:20-cv-05799-LHK

                                                0
               Case 5:20-cv-05799-LHK Document 191-1 Filed 09/21/20 Page 2 of 4




1         I, Albert E. Fontenot, Jr., make the following Declaration pursuant to 28 U.S.C. § 1746,
2    and state that under penalty of perjury the following is true and correct to the best of my
3    knowledge and belief:
4         1.        I am the Associate Director for Decennial Census Programs at the U.S. Census
5    Bureau. This supplements my declaration in this case and addresses this Court’s order that the
6    Census Bureau state “whether Defendants’ production to the General Accounting Office is
7    identical to or different from Defendants’ production to the Office of the Inspector General,” and
8    that “If the productions are different, Defendants shall identify the general differences”.
9         2.        The Census Bureau takes its obligations to comply with oversight requirements
10   seriously, and submits many documents to both the OIG and the GAO on a regular basis. Both
11   agencies have independent access to reports in certain Census Bureau systems and both receive a
12   massive amount of documents from us on a regular basis. In fact, we produce so many documents
13   information to these agencies that we have specific staff who do nothing but coordinate
14   information production for OIG and GAO.
15        3.        While there is some overlap in the information that the GAO and OIG request from
16   the Census Bureau, these agencies conduct separate audits of Census Bureau operations, and their
17   document requests are generally relevant to the specific audits each is conducting. For example,
18   GAO is currently auditing topics including agencies’ readiness for telework in light of COVID-
19   19, the performance of the Census Bureau IT systems, and the results of our peak operations. OIG
20   is currently auditing topics including our field award structure, operations in Remote Alaska, and
21   our background investigation process.
22        4.        We do not conduct email searches as part of the audit response process for GAO
23   and OIG, rather we discuss documents with their auditors during staff interviews and identify
24   specific documents they would like us to provide to them. The documents are generally reports
25   on specifications, performance metrics, and results, not emails.
26        5.        The OIG documents submitted to this Court are different. These documents were
27   the result of a search mandated in response to a special request made by the investigative division
28

     DECLARATION OF ALBERT E. FONTENOT, JR.
     Case No. 5:20-cv-05799-LHK

                                                      1
              Case 5:20-cv-05799-LHK Document 191-1 Filed 09/21/20 Page 3 of 4




1    of the OIG. Those documents were produced separate from our standard processes for producing
2    information to OIG and GAO audits discussed in paragraphs 3 and 4 above.
3          I have read the foregoing and it is all true and correct.
4    DATED this ___ day of September, 2020
5                               Digitally signed by Albert E
      Albert E Fontenot Fontenot
                        Date: 2020.09.21 18:43:04 -04'00'
6    ____________________________________
7    Albert E. Fontenot, Jr.
8    Associate Director for Decennial Census Programs
9    United States Bureau of the Census
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF ALBERT E. FONTENOT, JR.
     Case No. 5:20-cv-05799-LHK

                                                               2
     Case 5:20-cv-05799-LHK Document 191-1 Filed 09/21/20 Page 4 of 4




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
